Exhibit 10.1

 

April 15, 2003

 

Mr. Mark Sieczkarek

3 Chattingham Court

Pittsford, New York 14534

 

Dear Mark:

 

I am delighted to offer to you the position of President, Chief Executive
Officer and Director of Conceptus, Inc. As the Board and staff have had the
opportunity get to know you, we have agreed that you are the right person for
this position. Each member of the staff has separately expressed to me his or
her excitement about your candidacy and the feedback from the Board members who
have met you has been equally strong.

 

We all believe that Conceptus is a rare opportunity—one of those “legacy”
opportunities that comes along once in a career, if you are lucky—and thus we
have incorporated very high standards into the profile for our new CEO.
Fortunately, the opportunity of Conceptus has attracted an excellent group of
candidates for this position. However, your broad operating and professional
marketing experience, your consumer marketing instincts, and your demonstrated
ability to build accountability into every part of the organization made you
stand out in a group of candidates that is the finest I have ever seen. I look
forward to working with you to make Essure the standard-of-care in permanent
contraception and Conceptus the most recognized and well-regarded company in
women’s health. The information following describes our offer to you in more
detail:

 

1. Position. You will serve in a full-time capacity as the President and Chief
Executive Officer of the Company. You will report to the Company’s Board of
Directors. By signing this letter agreement, you represent and warrant to the
Company that you are under no contractual commitments inconsistent with your
obligations to the Company.

 

2. Board of Directors. You will be appointed as a member of the Board of
Directors of the Company effective as of the start date of your employment.

 

3. Salary. You will be paid a base salary at the annual rate of $400,000,
payable in bi-weekly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary will be subject to
increase pursuant to the Company’s employee compensation policies in effect from
time to time.

 

4. Bonus. You will be eligible for an annual incentive bonus of up to 75% of
your base salary based on achievement of performance objectives specified by the
Company’s Board of Directors (your “target bonus”). In addition to your target
bonus, you will be eligible for an additional incentive bonus of up to an
additional 50% of your base salary in the event of Company performance above
such performance objectives. You will work with the Board of



--------------------------------------------------------------------------------

Page 2

 

Directors to develop the performance objectives connected with such bonuses. The
specific terms of your compensation program and performance objectives will be
reviewed annually by the Board of Directors. During your first year of
employment, at least the target bonus will be awarded and paid in early 2004.

 

5. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, including medical,
dental, life and long-term disability insurance, 401(k) and ESPP participation.
In addition, you will be entitled to paid time off in accordance with the
Company’s policy, as in effect from time to time. This policy provides up to
five weeks of paid time off for the chief executive officer.

 

6. Stock Options. Subject to the approval of the Company’s Board of Directors,
you will be granted stock options to purchase 630,000 shares of the Company’s
common stock. Such options may be a mix of incentive stock options and
non-statutory stock options, however, incentive stock options will not be
granted above the amount permissible under applicable tax laws. Any such
incentive stock options will be granted under the Company’s 2001 Equity
Incentive Plan and any such non-statutory stock options will be granted under
the Company’s Amended and Restated 2002 Non-Qualified Stock Option Plan. The
exercise price per share will be equal to the closing price of the Company’s
common stock on the last market trading day prior to the date the options are
granted. The options will generally be subject to the terms and conditions
applicable to options granted under the Company’s option plans, as described in
such plans and the applicable stock option agreement. The options will vest over
five (5) years, with ten (10%) of the shares subject to such options vesting on
the six-month anniversary of the date you commence your employment with the
Company and one sixtieth (1/60th) of the original number of shares vesting on
each monthly anniversary of such date thereafter while you remain a service
provider to the Company. Such vesting shall be subject to acceleration as
provided for in the Employment Agreement referred to in paragraph 8 below.

 

7. Signing Bonus. The Company shall pay to you a one-time signing bonus of
$300,000 on the start date of your employment. In addition, the Company will pay
100% of your income tax costs relating to this income. You acknowledge and agree
that the Company will be irreparably harmed if your employment with the Company
terminates prior to the second anniversary of the start date of your employment.
Therefore, in such event, you agree to pay to the Company, as liquidated
damages, $200,000 of this signing bonus if your employment with the Company
terminates prior to the first anniversary of the start date of your employment
and $100,000 of this signing bonus if your employment with the Company
terminates after the first anniversary of the start date of your employment but
prior to the second anniversary of the start date of your employment.

 

8. Employment Agreement; Severance. The Company will enter into an Employment
Agreement with you in a form to be agreed upon by you and the Company (the
“Employment Agreement”). The term of this Employment Agreement will be three
years. This Employment Agreement will set forth the terms and conditions of your
employment with the Company and will provide for certain severance payments and
acceleration of vesting of stock options under circumstances described in such
agreement, including:



--------------------------------------------------------------------------------

Page 3

 

(a) Involuntary Termination During Term of Employment Agreement. In the event
your employment is terminated by the Company as a result of an “involuntary
termination” during the three-year term of the Employment Agreement, the Company
will pay to you, upon your execution of a release reasonably satisfactory to the
Company, for the remaining portion of the three-year term of the Employment
Agreement (i) your base salary as in effect on the date of termination, paid
according to the Company’s standard payroll procedures, (ii) health and life
insurance benefits with the same coverage provided to you prior to your date of
termination, including, if necessary, paying the costs associated with the
continuation of such benefits pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and (iii) the “target
bonus” calculated with your base salary as in effect at the time of termination,
which will be paid assuming the satisfaction of all requisite performance
objectives, and will be paid out over the same term of the payout of the base
salary portion of this compensation.

 

(b) Involuntary Termination Following a Change of Control. In the event your
employment is terminated by the Company as a result of an “involuntary
termination” within two years after a “change of control,” the Company will pay
to you, upon your execution of a release reasonably satisfactory to the Company,
tfor a period of 18 months following your date of termination (i) your base
salary as in effect on the date of termination, paid according to the Company’s
standard payroll procedures, (ii) health and life insurance benefits with the
same coverage provided to you prior to your date of termination, including, if
necessary, paying the costs associated with the continuation of such benefits
pursuant to COBRA, (iii) monthly severance payments equal to 1/12 of the “target
bonus” you would have received for the fiscal year in which the termination
occurs, assuming the satisfaction of all requisite performance objectives, and
(iv) outplacement services not to exceed a value of $15,000. The Board of
Directors of Conceptus desires to modify this “Change of Control” agreement to
make it more competitive with comparable company’s benefits payable to senior
executives upon a change in control. We contemplate that in your new role as
CEO, you will work with the Board to revise the Company’s Change of Control
Agreement accordingly. In the event of an “involuntary termination” within two
years after a “change of control,” you shall be entitled to the severance
benefits described in this clause (b) in lieu of the severance benefits
described in clause (a), or as subsequently revised.

 

(c) Acceleration of Options Upon Change of Control. In addition, in the event of
a “change of control,” and regardless of whether your employment with the
Company is terminated in connection with the “change of control,” all of your
outstanding stock options shall become fully vested and immediately exercisable.

 

(d) Definition of Cause. For purposes of this letter, “cause” shall mean (i)
gross negligence or willful misconduct in the performance of your duties to the
Company where such gross negligence or willful misconduct has resulted or is
likely to result in substantial and material damage to the Company or its
subsidiaries, (ii) your repeated unexplained or unjustified absence from the
Company, (iii) your material and willful violation of any federal or state law;
(iv) your commission of any act of fraud with respect to the Company; or (v)
conviction of a felony or a crime involving moral turpitude causing material
harm to the standing and reputation of the Company, in each case as determined
in good faith by the Board of Directors of the Company.



--------------------------------------------------------------------------------

Page 4

 

(e) Definition of Change of Control. For purposes of this letter, “change of
control” shall mean the occurrence of any of the following events:

 

(i) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the total
voting power represented by the Company’s then outstanding voting securities; or

 

(ii) a merger or consolidation of the Company whether or not approved by the
Board of Directors of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(iii) a change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of your date of hire or (B) are elected, or nominated for election,
to the Board of Directors of the Company with the affirmative votes of at least
a majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

(f) Definition of Involuntary Termination. For purposes of this letter,
“involuntary termination” shall mean (i) any termination by the Company (other
than for cause) or (ii) your voluntary termination, upon 30 days prior written
notice to the Company, following (A) any reduction of your base compensation
(other than in connection with similar decreases of other similarly situated
employees of the Company); (B) any material diminution in your title,
perquisite, benefits or terms and conditions of employment; or (C) your refusal
to relocate to a location more than 50 miles from the Company’s current
location.

 

(g) 280G. The Employment Agreement will also contain language addressing the
treatment of severance payments and other benefits payable to you under the
Employment Agreement that constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended.

 

9. Moving Expenses. The Company agrees to pay all customary and reasonable
moving and other relocation expenses associated with selling your house in
Rochester, New York, and moving your family and household to the Bay Area,
including, without limitation, the cost of moving personal and household effects
and brokers’ commissions,



--------------------------------------------------------------------------------

Page 5

 

temporary housing and expenses associated with house hunting. The Company will
pay 100% of your income tax costs relating to the reimbursed portion of such
expenses. The Company’s payment of such amounts shall be conditioned upon
receipt of reasonably adequate records and other documentary evidence of the
expenses for which you seek reimbursement.

 

10. Confidential Information and Invention Assignment Agreement. Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Confidential Information and
Invention Assignment Agreement.

 

11. Period of Employment. You shall serve as the President and Chief Executive
Officer for a period of a minimum of three years from the start date of your
employment. Subject to the Company’s severance obligations described above in
paragraph 8, your employment with the Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, with or without Cause (as defined in paragraph 8
above). Any contrary representations which may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and the Company on this subject. The “at will” nature of your employment may
only be changed in an express written agreement signed by you and a duly
authorized officer of the Company.

 

12. Outside Activities. For so long as you are a full-time Company employee, you
agree that, unless the Board of Directors consents in writing otherwise, you
will devote substantially all your business time and efforts to the Company;
provided, however, that your continued personal investments and related
activities will not be deemed a violation of this term so long in each case that
such activities do not materially interfere with your duties under this letter
agreement. For so long as you are a full-time company employee, you also will
not knowingly assist any person or organization in competing with the Company,
in preparing to compete with the Company or in hiring any employees of the
Company.

 

13. Withholding Taxes. All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

 

14. Entire Agreement. This letter and the Exhibit attached hereto contain all of
the terms of your employment with the Company and supersede any prior
understandings or agreements, whether oral or written, between you and the
Company.

 

15. Amendment and Governing Law. This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes will be governed by California law.

 

16. Start Date. Your employment with the Company will commence on or before
April 18, 2003.



--------------------------------------------------------------------------------

Page 6

 

We hope that you find the foregoing terms acceptable. We understand that you may
want to have an attorney review this offer and provide counsel to you. We will
reimburse to you any attorney’s fees for such review and counsel up to
$2,500.00. You may indicate your agreement with these terms and accept this
offer by signing and dating the enclosed duplicate original of this letter
agreement and returning it to me. This offer, if not accepted, will expire at
the close of business on April 16, 2003.

 

As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States.

 

Mark, we each stand ready to assist you and Annette in any way we can to ease
your relocation to California. Most of the staff relocated here from other parts
of the country and would welcome the opportunity to share their experience in
order to help your family with your move. As so often happens, we have all
become Northern California “chauvinists” who truly believe (as the tag line of
one of our local TV stations boasts) that the Bay Area is the best place on
earth! We’re eager to introduce to you to the many benefits of living here—high
education standards, a broad range of cultural events, a focus on family
activities, sports, great cuisine, day trip opportunities, and many more.

 

We look forward with enthusiasm to your acceptance of our offer and to the
commencement of your duties with the Company.

 

If you have any questions, please call me at (650)628-4782 at the office or on
my mobile phone at (707) 888-4217.

 

Very truly yours,

Conceptus, Inc.

By:

 

/s/    KATHRYN TUNSTALL

--------------------------------------------------------------------------------

   

Kathryn Tunstall, for the Board of Directors

 

I have read and accept this employment offer:

 

/s/    MARK M. SIECZKAREK

--------------------------------------------------------------------------------

Mark M. Sieczkarek

 

Dated: April 16, 2003